Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claims 1 and 10 “a first sensor”,
Claims 4 and 14 “a second sensor”,
Claim 5 “an upgrade kit”, “a replacement spring retainer”, and “position-sensing sensor”, 
Claim 6, “a contact”, and
Claim 9 “a second spring activator”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 20 recites the limitation "the first sensor” in line seven. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s), that is, claim 21, is/are rejected. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 10-16, and 18-21 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 2015-0315816; Gopalakrishnan et al.)

As to claim 1, D1 discloses, in Figures 1-12, a lockset with a latch-position sensing and retract slide assembly comprising: 
a chassis (211, 212) sized to fit within a bore of a door (Figure 1); 
a retract slide (222) operatively connected to a door handle and a latchbolt (122) and mounted in the chassis for movement between latch-retracting and non-latch-retracting positions (¶ 0024); 
a spring retainer (226); 
one or more latch springs (224) held between the retract slide (222) and the spring retainer (226);
 a first sensor (310; ¶ 0037, 0040) mounted on the spring retainer; and 
a first signal activator (302) formed on or carried by the retract slide between sensor-activating and sensor-deactivating positions (¶ 0037-0040); 
wherein when the retract slide (222) is operated to retract the latch, the first signal activator (302) moves between the sensor-activating and sensor-deactivating positions, thereby interacting with the first sensor to indicate a latch-retracted state (when handle 112, 132 is turned, movement of 302 activates and deactivates the sensor and the position of 302 indicates the latch retracted state, and senses the position of 302; ¶ 0024, 0026-0027, 0037-0040.)  

As to claim 2, D1 discloses the lockset of claim 1, wherein the first sensor is a switch (¶ 0048)  

As to claim 5, D1 discloses an upgrade kit for upgrading a purely mechanical cylindrical lockset for a door to indicate a latch-retracted state, the upgrade kit comprising: 
replacement spring retainer (226) configured to replace a pre-existing spring retainer of the cylindrical lockset; 
a platform (arms of 226) configured to mount to or formed as a part of the replacement spring retainer, the platform configured to secure one or more position-sensing sensors (310; Figures 1 and 3); 
a first of said one or more position-sensing sensors (310; ¶ 0037, 0040), said first sensor configured to be secured to the platform (Figures 1 and 3); and 
a first sensor activator (302) configured to be assembled to a pre-existing retract slide of the cylindrical lockset, to a replacement retract slide (222) included in the upgrade kit, or to a carrier included in the upgrade kit; 
whereupon assembly to the cylindrical lockset, the sensor activator is operative to move within a tailpiece slot of the pre-existing or replacement retract slide (222) between sensor-activating and non-sensor-activating positions (when handle 112, 132 is turned, movement of 302 activates and deactivates the sensor and thus sensor-activating and non-sensor-activating positions; ¶ 0024, 0026-0027, 0037-0040.)  
  
As to claim 6, D1 discloses the upgrade kit of claim 5, wherein the sensor activator (302) is connected to a contact that is configured for contact with a latch tailpiece of the cylindrical lockset so that depression of the latch pushes the first sensor activator into a position sensed by the first sensor (Figures 2-3, 6-7, and 10.)  

As to claim 7, D1 discloses the upgrade kit of claim 6, further comprising: 22a carrier configured to ride the pre-existing or replacement retract slide and press and relax a latch spring (226) that is oppositely secured by the spring retainer (226) between compressed and relatively decompressed positions (Figures 3; wherein upon assembly: the carrier connects the first sensor activator to the contact; the first sensor activator is supported on or formed as a part of the carrier (Figures 3-4, and 6-7); the contact either attaches to or is formed as a part of the carrier (Figures 3-4 and 6-7); retraction of the pre-existing or replacement retract slide (222) forces the carrier and first sensor activator to move with it into a sensor-activating position; and depression of the latch also forces the first sensor activator into a sensor- activating position (movement of 302 activates and deactivates the sensor and thus sensor-activating and non-sensor-activating positions.)  
  

As to claim 8, D1 discloses the upgrade kit of claim 7, further comprising said replacement retract slide (222; Figure 3.)  

As to claim 10, D1 discloses a smart latchset (Figures 1-12) comprising: 
a retract slide (portion of 222 away from 224); 
a chassis (211, 212) housing the retract slide, the chassis configured to fit within a standard door bore for a lockset (Figures 1-2); 
a latch assembly comprising a latchbolt (122), a tailpiece, and a tailpiece base configured to be received in a tailpiece slot of the retract slide (the latch bolt 122 has a tailpiece, and the tailpiece is configured to be received in a slot of retract slide 222; Figures 2-3); 
one or more springs (224) biasing the retract slide toward a default, non-retracting position (¶ 0022); 
a spring retainer (226) that retains the one or more biasing springs (224) between the spring retainer (226) and the retract slide; and 
a first sensor (310; ¶ 0037, 0040) that signals a first state of the door and/or latchset (¶ 0024, 0026-0027, 0037-0040).  

As to claim 11, D1 discloses the smart latchset of claim 10, wherein the first sensor (310) is mounted on the spring retainer (Figures 1-3.)  

As to claim 12, D1 discloses the smart latchset of claim 11, wherein the first sensor (310) signals whether the retract slide is retracted (¶ 0037-0040.).  
As to claim 13, D1 discloses the smart latchset of claim 12, wherein the first sensor signals whether the latchbolt is retracted, regardless of whether the retract slide is retracted (¶ 0037-0040.) 

As to claim 14, D1 discloses the smart latchset of claim 10, further comprising a second sensor that signals a second state of the door and/or latchset (¶ 0037-0040.)  

As to claim 15, D1 discloses the smart latchset of claim 14, wherein the first and second sensors (310) are mounted on the spring retainer (Figures 1 and 3.)  

As to claim 16, D1 discloses the smart latchset of claim 15, wherein the spring retainer (226) is configured to retrofit a pre-existing mechanical, non-electrical latchset by replacing a pre-existing spring retainer of the pre-existing mechanical, non-electrical latchset (Figures 1-12.)  

As to claim 18, D1 discloses the smart latchset of claim 14, wherein the first and second sensors 310) signal whether the door is open or closed (¶ 0037-0040.) 
 
As to claim 19, D1 discloses the smart latchset of claim 14, wherein the first and second sensors signal when the door is ajar (¶ 0037-0040.)  

As to claim 20, D1 discloses a retract slide assembly (Figures 1-12) for a latch-position sensing lockset, the retract slide assembly comprising: 
a retract slide (portion of 222 away from 224) configured for coupling to a latch (122) and for mounting in a chassis (211, 212) of the lockset for movement between latch-retracting and non-latch-retracting positions (¶ 0024, 0026-0027, 0037-0040); 
a first signal activator (302) formed in or carried by the retract slide and configured for movement driven by a latch tailpiece from a first position to a second position (when handle 112, 132 is turned, movement of 302 activates and deactivates the sensor and thus moves the tailpiece of latch from one position to other; ¶ 0024, 0026-0027, 0037-0040); 
wherein the first signal activator (302) interacts with the first sensor (310) when the latch (122) is retracted via the retract slide and when the latch (122) is pressed inward by a strikeplate (126) to indicate that the latch is retracted or pressed inward (when the door is closed, the latch 122 is moved in by the strike plate 126 from non-retracted position to retracted position, the tailpiece of the latch causes movement of retract slide, which in turn communicates with the sensor 310 via signal activator 302 and indicates the position of the latch; since the sensor 310 senses the movement of the position of the latch 122, movement of latch 122 toward retracted position will be sensed by the sensor 310; ¶ 0037-0040)  

As to claim 21, D1 discloses the retract slide (portion of 222 away from 224) assembly of claim 20, further comprising: a spring (224), wherein the first signal activator (302) is configured for movement driven by the spring (224) from the second position to the first position; a spring retainer (226) configured for mounting within the chassis (211, 212) of the lockset (Figures 1-3); and a first spring carrier (portion of 222 that receives spring 224 defines the spring carrier) positioned between the retract slide and the spring retainer (226), having a first contact area for being driven by the retract slide and a second contact area for being driven by a latch tailpiece (Figures 1-3); wherein the second contact area is inside a slot formed by the retract slide by which the latch tailpiece is coupled to the retract slide (First 1-3.)

Allowable Subject Matter
Claims 3-4, 9, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675